DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Hule et al. (WO 2018/075243, its family US 2020/0048383 is referred to hereinafter) and Richter-Lukesova et al. (US 2015/0329657) for the same rationale as set forth in the previous Non-Final Office Action filed April 25, 2022.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
First of all, it is still the Office’s position that combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  However, it is a big challenge to find the right catalyst combinations to produce polymer blends with superior characteristics.
Applicants argue that, in the present application, the polymer compositions prepared as shown in Table 1 of the Specification have Mw/Mn of about 12-25 as compared to Mw/Mn>50 disclosed in Richter.  It is understood that Mw/Mn of a polymer blend prepared in the presence of a binary catalyst is depended on each catalyst complex of the binary catalyst composition, the ratio of the two catalyst complexes and polymerization conditions.  The Mw/Mn of the blend composition can be calculated from the molecular weight distribution of each catalyst component at a given catalyst component ratio and polymerization condition, i.e., Mw/Mn is an expected results rather than unexpected.  Most importantly, the Mw/Mn of about 12-25 listed in Table 1 of the Specification is not a claimed limitation and such molecular weight distributions are limited to a specific pair of catalyst complexes under specified polymerization conditions, and there is nothing in the record supporting the broad scope of binary catalyst composition under unspecified polymerization conditions being able to provide polymer blend compositions having Mw/Mn of about 12-25.
In the absence of any showing of criticality and unexpected results, the rejections under 35 U.S.C. 103 of the record are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763